Name: Council Regulation (EEC) No 1911/86 of 19 June 1986 amending Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 165/6 21 . 6 . 86Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1911/86 of 19 June 1986 amending Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regu ­ lation (EEC) No 1 335/86 (2), and in particular Article 5c (6) thereof, Having regard to the proposal from the Commission, Whereas Article 2 ( 1 ) of Regulation (EEC) No 857/84 (3), as last amended by Regulation (EEC) No 1343/86 (4), lays down that the producers' or purchasers' reference quantity is to be fixed on the basis of deliveries made in the 1981 calendar year plus 1 % ; whereas Article 2 (2), however, authorizes the Member States to use the 1982 or 1983 calendar years, weighting the quantities delivered by a corresponding uniform percentage, and, moreover, to vary this percentage on the basis of the level of deliveries of persons liable for the levy and of the trend in such delive ­ ries before the entry into force of the additional levy system ; Whereas, in the light of the experience gained during the first two years of application of this system, it has been found that restricting the possibility of varying the reference quantities only to those cases where either the 1982 or 1983 calendar year was selected as the reference year is too inflexible ; whereas, so as to take better account of the actual characteristics and trends of production and milk collection until the entry into force of the additional levy system, the abovementioned possibility should also be granted, with effect from the third period of applica ­ tion, to those Member States that took the 1981 calendar year as the reference year ; whereas, for identical reasons, the same flexibility should be introduced for direct sales, the quantity of milk or milk equivalent delivered by the producer during the 1981 calendar year (formula A), or to the quantity of milk or milk equivalent purchased by a purchaser during the 1981 calendar year (formula B), plus 1 % . However, Member States may provide that on their territory the reference quantity referred to in the first subparagraph shall be equal to the quantity of milk or milk equivalent delivered or purchased during the 1982 or 1983 calendar year, weighted by a percentage established so as not to exceed the guaranteed quantity defined in Article 5c of Regulation (EEC) No 804/68 . 2 . The percentages referred to in paragraph 1 may be varied on the basis of the level of deliveries of certain categories of persons liable for the levy, of the trend in deliveries in certain regions between 1981 and 1983 or of the trend in deliveries of certain categories of persons liable during this same period, under condi ­ tions to be determined according to the procedure provided for in Article 30 of Regulation (EEC) No 804/68 . 3 . The percentages referred to in paragraph 1 may be adapted by the Member States to ensure the appli ­ cation of Articles 3 and 4, and to take into account, where necessary, the guaranteed total quantities referred to in Article 5c of Regulation (EEC) No 804/68.' 2. Article 6 ( 1 ) shall be replaced by the following : ' 1 . Each producer of milk and milk products referred to in Article 5c (2) of Regulation (EEC) No 804/68 shall be assigned a reference quantity corres ­ ponding to the direct sales made by the producer during the 1981 calendar year, increased by 1 % . However, Member States may provide that on their territory the reference quantity of the producer shall be equal to the quantity of direct sales made by the producer during the 1982 or 1983 calendar year, weighted by a certain percentage . The percentages referred to in the first and second subparagraphs may be varied on the basis of the level of sales of certain categories of persons liable for the levy, of the trend in sales in certain regions between 1981 and 1983 or of the trend in sales of certain cat ­ egories of persons liable during this same period, under conditions to be determined in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68 .' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 857/84 shall be amended as follows : 1 . Article 2 shall be replaced by the following : ''Article 2 1 . The reference quantity referred to in Article 5c ( 1 ) of Regulation (EEC) No 804/68 shall be equal to (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 119 , 8 . 5 . 1986, p. 19 . 0 OJ No L 90, 1 . 4 . 1984, p. 13 . (4) OJ No L 119, 8 . 5 . 1986, p. 34. 21 . 6 . 86 Official Journal of the European Communities No L 165/7 Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 June 1986 . For the Council The President N. SMIT-KROES